 1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.                               JS-6
 2   21550 Oxnard St. Suite 780,
 3   Woodland Hills, CA 91367
     Phone: 877-206-4741
 4
     Fax: 866-633-0228
 5   tfriedman@toddflaw.com
 6
     Attorney for Plaintiff

 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
     BEN ROTHMAN, individually and on )               Case No. 2:18-cv-08341-R-SS
10   behalf of all others similarly situated, )
                                              )
11
     Plaintiff,                               )       ORDER OF DISMISSAL
12                                            )
13          vs.                               )
                                              )
14
     OPTIMA ADVOCATES, INC.,                  )
15                                            )
     Defendant.                               )
16
                                              )
17                                            )
18
            )

19
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

20
     to dismiss this action without prejudice, this matter is dismissed in its entirety

21
     without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

22
     Each party shall bear their own costs and attorneys’ fees.

23

24   Dated this 12th day of September 2019
25

26

27
                                               _______________________________
                                               Hon. R. Gary Klausner
28                                             United States District Judge



                                         Order to Dismiss - 1
